Exhibit 10.1
COMSTOCK MINING INC.
  
2011 EQUITY INCENTIVE PLAN
1. Purpose
 
The Corporation’s philosophy is to align total compensation with the goal of the
Company for creating wealth, in the same manner, for all stakeholders. This Plan
has been adopted to support that philosophy and the interest of the Corporation
and its stockholders by providing appropriate forms of stock-based compensation
alternatives that strengthen the ability of the Company to attract, motivate and
retain directors, employees and others in a position to affect the financial and
operational performance of the Company.
 
2. Definitions
 
Wherever the following capitalized terms are used in this Plan, they shall have
the meanings specified below:
 
(a) “Affiliate,” and correlative terms, means, with respect to any Person, (i)
any other Person that directly or indirectly Controls, is Controlled by or is
under common Control with such Person or (ii) any director, officer, partner or
employee of such Person or any Person specified in clause (i) above.
 
(b) “Award” means an award granted under this Plan.
 
(c) “Award Agreement” means a written (including electronic) agreement, document
or instrument evidencing an Award that is signed (including electronically) by
the Corporation. An Award Agreement may, but need not be, executed or
acknowledged by the applicable Participant.
 
(d) “Board” means the Board of Directors of the Corporation.
 
(e) “Cause” means (unless otherwise defined in another agreement between a
Participant and the Corporation or an Award Agreement):
 
(i) intentional or negligent failure of a Participant to substantially perform
his duties (other than due to Disability);
 
(ii) a Participant’s conviction of or plea of no contest to a crime constituting
(A) a felony (or equivalent) under applicable laws or (B) a misdemeanor
involving deceit, dishonesty or fraud that relates to the Company; or
 
(iii) intentional or negligent conduct of a Participant which is demonstrably
injurious to the Company, monetarily or otherwise (other than to a de minimus
extent).
 
(f) “CEO” means the Chief Executive Officer of the Corporation.
 
(g) A “Change in Control” shall be deemed to occur if any of the following
events or circumstances shall occur:
 
(i) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act becomes the beneficial owner of 40% or more of the then
outstanding Common Stock or 40% or more of the then outstanding voting
securities of the Corporation;
 
(ii) any “person” or “group” within the meaning of Section 13(d) or 14(d)(2) of
the Exchange Act acquires, by proxy or otherwise, the right to vote on any
matter or question with respect to 40% or more of the then outstanding Common
Stock or 40% or more of the combined voting power of the then outstanding voting
securities of the Corporation;
 
(iii) Present Directors and New Directors cease for any reason to constitute a
majority of the Board (and, for purposes of this clause (iii), “Present
Directors” shall mean individuals who, at the beginning of any consecutive
twenty four month period, were members of the Board and “New Directors” shall
mean individuals whose election by the Board or whose nomination for election as
directors by the Corporation’s stockholders was approved by at least two-thirds
of the Present Directors and New Directors then in office);
 
 
1

--------------------------------------------------------------------------------

 
 
(iv) the stockholders of the Corporation approve a plan of dissolution or
complete or substantially complete liquidation of the Corporation; or
 
(v) the consummation of:
 
(A) any reorganization, restructuring, recapitalization, reincorporation,
merger, consolidation or similar form of corporate transaction involving the
Corporation (a “Business Combination”) unless, following such Business
Combination, (1) all or substantially all of the Persons who were the beneficial
owners of Common Stock and voting securities of the Corporation outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the common equity securities, and more than 50% the
combined voting power of the voting securities, of the entity resulting from
such Business Combination (which phrase, for purposes of this clause (v),
includes the Corporation, if it is such resulting entity, and an entity that, as
a result of such Business Combination, owns the Corporation or all or
substantially all of the consolidated assets of the Corporation either directly
or through one or more subsidiaries) outstanding after such Business Combination
in substantially the same proportions as their ownership of Common Stock and
combined voting power of voting securities of the Corporation, respectively,
outstanding immediately prior to such Business Combination, (2) no “person” or
“group” within the meaning of Section 13(d) or 14(d)(2) of the Exchange Act
(excluding (x) any entity resulting from such Business Combination and (y) any
employee benefit plan (or related trust) of any entity resulting from such
Business Combination) beneficially owns 40% or more of the common equity
securities, or 40% or more of the combined voting power of the voting
securities, of the entity resulting from such Business Combination outstanding
after such Business Combination (except to the extent that such beneficial
ownership existed prior to such Business Combination with respect to Common
Stock and voting securities of the Corporation outstanding immediately prior to
such Business Combination) and (3) at least a majority of the members of the
board of directors (or similar governing body) of the entity resulting from such
Business Combination were members of the Board at the earliest of the time of
the execution of the initial agreement providing for such Business Combination,
the time of the action of the Board approving such Business Combination or, if
such approval is required or sought, at the time of action of the stockholders
approving such Business Combination; or
 
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or a majority of the consolidated assets of the
Corporation, whether held directly or indirectly through one or more
subsidiaries (excluding any pledge, mortgage, grant of security interest,
sale-leaseback or similar transaction, but including any foreclosure sale).
 
Notwithstanding anything contained herein to the contrary, a “Change in Control”
shall not be deemed to have occurred:
 
(x) pursuant to the preceding clause (i) or (ii) solely because 40% or more of
the then outstanding Common Stock or the then outstanding voting securities of
the Corporation is or becomes beneficially owned or is or becomes directly or
indirectly held or acquired by one or more employee benefit plans (or related
trusts) maintained by the Company;
 
(y) only for purposes of determining the timing of a delivery of Shares with
respect to any Award that is a “deferral of compensation” under Section 409A,
unless the event or circumstance also constitutes a “change in the ownership or
effective control” of the Corporation or a “change in the ownership of a
substantial portion of the assets” of the Corporation, in each case, within the
meaning of Section 409A; provided, however, that such an Award shall still vest
upon a Change in Control (as defined herein without regard to this clause (y))
to the extent the applicable Award Agreement provides for vesting upon such a
Change in Control; or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(z) pursuant to the preceding clause (i) or (ii) so long (but only for so long)
as the Winfield Group collectively holds, beneficially and entirely for their
own respective accounts, at the time of such event or circumstance, and
thereafter continues to hold, beneficially and entirely for their own respective
accounts, at least a majority of the voting power of the then outstanding voting
securities of the Corporation.
 
For purposes of this definition, references to “beneficial owner” and
correlative phrases shall have the same meanings as set forth in Rule 13d-3
under the Exchange Act (except that ownership by underwriters (including when
acting as initial purchasers in a private offering) solely for purposes of a
distribution or offering shall not be deemed to be “beneficial ownership”),
references to “affiliate” and “associates” shall have the same meanings as set
forth under the Exchange Act and references to the Exchange Act shall mean the
Exchange Act as in effect on April 30, 2011.
 
(h) “Code” means the Internal Revenue Code of 1986 and the rules, regulations
and official guidance thereunder.
 
(i) “Committee” means the Compensation Committee of the Board (or an independent
director or group of independent directors performing the functions thereof) or
the Board, if either there is no such Committee or the Board is acting in lieu
of such Committee. Except to the extent prohibited by applicable laws, rules or
regulations, the Board shall have the right, power and authority to exercise any
and all rights, powers and authorities of the Committee in respect of this Plan
and any Award.
 
(j) “Common Stock” means the common stock, par value $0.000666 per share, of the
Corporation or such other securities of the Corporation as may be substituted
therefor pursuant to the provisions hereof.
 
(k) “Company” means the Corporation, the Subsidiaries and its and their
controlled Affiliates, individually or collectively as may be appropriate in the
applicable circumstances.
 
(l) “Consultant” means a consultant, advisor, representative, agent or other
independent contractor who performs services (other than as an Employee) for the
Company.
 
(m) “Control,” and correlative words, with respect to any Person, mean the
ability of another Person to control or direct the management, actions or
policies of such Person, whether by ownership of voting securities, by contract
or otherwise.
 
(n) “Corporate Event” has the meaning set forth in Section 3.3.
 
(o) “Corporation” means Comstock Mining Inc. and such successor as may be
substituted therefor pursuant to the provisions hereof.
 
(p) “Detrimental Conduct” means activities which have been, are or would
reasonably be expected to be detrimental to interests of the Company, as
determined in the sole and good faith judgment of the Board. Such activities
include unlawful conduct under securities, antitrust, tax or other laws,
improper disclosure or use of confidential or proprietary information or trade
secrets, competition with or improper taking of a corporate opportunity of any
business of the Company, failure to cooperate in any investigation or legal
proceeding, or misappropriation of property.
 
(q) “Disability” means (unless otherwise defined in another agreement between a
Participant and the Corporation or an Award Agreement) a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than 6 months, (ii) becomes
entitled to benefits under any long term disability plan than maintained by the
Company by reason of any physical or mental impairment or (iii) for purposes of
determining the timing of a delivery of Shares with respect to, or other
compensation payable in respect of, any Award that is a “deferral of
compensation” under Section 409A and payable upon a Participant’s Disability, is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than 12 months.
 
 
3

--------------------------------------------------------------------------------

 
 
(r) “Dividend Equivalent” means an amount equal to cash dividends and
distributions that are payable during the period beginning on the day after the
Grant Date and ending on the Exercise Date in respect of the applicable Award.
 
(s) “Effective Date” means the date of adoption of this Plan by the Board.
 
(t) “Eligible Person” means any Employee and, in the case of Awards other than
Incentive Stock Option Awards, (i) any Consultant and (ii) any Non-Employee
Director.
 
(u) “Employee” means any Person who is employed by the Company.
 
(v) “Exchange Act” means, except as otherwise provided in Section 2(g), the
Securities Exchange Act of 1934 and the rules, regulations and official guidance
thereunder.
 
(w) “Exercise Date” means, with respect to an Award (unless otherwise provided
in the applicable Award Agreement), (i) the date on which such Award is properly
exercised, or on which an election to have such Award settled or to have payment
or delivery made thereunder is properly made, by the Participant or (ii) for an
Award that is not “exercisable,” the date on which payment or delivery under
such Award becomes due pursuant to the terms thereof.
 
(x) “Exercise Price” or “Award Price,” with respect to an Award, means the
exercise, base or purchase price (if any) in respect thereof.
 
(y) “Fair Market Value” of a share of Common Stock as of any date means:
 
(i) the closing sale price on such date or, if there are no trades on such date,
the mean between the closing bid and asked prices on such date, on the principal
exchange or market on which the Common Stock is then publicly traded (as
reported by such exchange or market or, if not so reported, as reported by
another customary financial reporting service); or
 
(ii) if the Common Stock is not publicly traded or, if it is publicly traded but
the sales prices or bid and asked prices are not so reported, the fair market
value as determined by the Committee in accordance with Section 409A.
 
(z) “Grant Date” means the date specified by the Committee on which a grant of
an Award to a Participant shall become effective, which shall not be earlier
than the date on which the Committee takes action with respect thereto.
 
(aa) “Incentive Stock Option” means an option to purchase Shares granted
pursuant to Section 6, which is intended to qualify and in fact qualifies as an
incentive stock option under Sections 421 and 422 of the Code.
 
(bb) “Non-Employee Director” means a member of the Board, or a member of the
board of directors of a Subsidiary, who is not an Employee.
 
(cc) “Non-Qualified Stock Option” means an option to purchase Shares granted
pursuant to Section 6, which is not an Incentive Stock Option.
 
(dd) “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.
 
(ee) “Option Award” means an Award of an Incentive Stock Option or a
Non-Qualified Stock Option.
 
(ff) “Participant” means any Eligible Person who holds an outstanding Award.
 
(gg) “Performance Objective” means, for a Performance Period, an objective
(i.e., a performance goal) established by the Committee for such Performance
Period based on Performance Measures selected by the Committee.
 
(hh) “Performance Measures” means, with respect to an Award, one or more
performance criteria, which may be applied with respect to an individual
Participant, the Corporation, any Subsidiary, the Company or any division, line
of business or functional or business unit and which may be measured on an
absolute, adjusted or relative basis, including: stock price; earnings or
earnings per share; stockholder return; return on capital, investment or
stockholders’ equity; cash flow or throughput; return on assets employed;
operating profit; working capital; market share; net worth; inventory turnover;
completion of significant projects or implementation of significant new
processes; and achievement of strategic objectives. For Awards which are Section
162(m) Awards, “Performance Measures” means those that satisfy the requirements
of and are adopted as required by Section 162(m). For Awards which are not
Section 162(m) Awards, “Performance Measures” means those prescribed by the
Committee.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii) “Performance Period” means a period established by the Committee at the
time any Performance Share or Performance Unit Award is granted or at any time
thereafter (so long as, in the case of a Section 162(m) Award, such period is
established within the time allowed under Section 162(m)) during which any
Performance Measures with respect to such Award are to be achieved.
 
(jj) “Performance Share Award” means an Award granted pursuant to Section 10,
representing the unfunded and unsecured right to receive Shares contingent upon
the ac
hievement of one or more Performance Measures.
(kk) “Performance Unit Award” means an Award granted pursuant to Section 10,
representing the unfunded and unsecured right to receive one or more units,
denominated in Shares or cash or a combination thereof, contingent upon
achieving one or more Performance Measures.
 
(ll) “Permitted Transferee” means, with respect to a Participant, a member
(including by reason of adoption) of such Participant’s immediate family, which
shall include grandparents, parents, aunts, uncles, nieces, nephews, spouses,
siblings, children and grandchildren of such Participant and his or her spouse
and lineal descendants thereof, and any estate, trust, corporation, limited
liability company, partnership, or other entity, 90% of the voting, equity and
beneficial interests in which are held by or for such Persons and such other
Person as the Committee may authorize.
 
(mm) “Person” includes an individual, an estate, a partnership, a corporation,
an association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization, an association and any other
entity as well as a government or any department, agency or political
subdivision thereof.
 
(nn) “Phantom Stock Award” means an Award granted pursuant to Section 9,
representing the unfunded and unsecured right to receive cash in an amount equal
to the Fair Market Value of Shares.
 
(oo) “Plan” means this Comstock Mining, Inc. 2011 Equity Incentive Plan, as
amended.
 
(pp) “Restricted Stock Award” means an Award granted pursuant to Section 8,
representing the unfunded and unsecured right to receive a Share.
 
(qq) “Restricted Stock Unit Award” means an Award granted pursuant to Section 9,
representing the unfunded and unsecured right to receive one or more units,
denominated in Shares.
 
(rr) “Section 162(m)” means Section 162(m) of the Code and the rules,
regulations and official guidance issued thereunder.
 
(ss) “Section 162(m) Award” means any Option and any other Award that is
intended to qualify and in fact qualifies for the performance-based compensation
exemption to the application of the $1 million deduction limit under Section
162(m).
 
(tt) “Section 409A” means Section 409A of the Code and the rules, regulations
and official guidance issued thereunder.
 
(uu) “Share” means a share of Common Stock.
 
(vv) “Securities Act” means the Securities Act of 1933 and the rules,
regulations and official guidance thereunder.
 
(ww) “Separation from Service” means a “separation from service” within the
meaning of Section 409A.
 
 
5

--------------------------------------------------------------------------------

 
 
(xx) “Specified Employee” means an Employee treated as a “specified employee” as
of his or her “Separation from Service” under Section 409A(a)(2)(B)(i) of the
Code.
 
(yy) “Stock Appreciation Right Award” or “SAR Award” means an Award granted
pursuant to Section 7, representing the unfunded and unsecured right to receive
Shares with a Fair Market Value equal to the excess (if any) specified in
Section 7.
 
(zz) “Subsidiary” means a Person that is Controlled, directly or indirectly, by
the Corporation; provided, however, that, with respect to Incentive Stock
Options, the term “Subsidiary” shall include only a Person that qualifies under
Section 424(f) of the Code as a “subsidiary corporation” with respect to the
Corporation.
 
(aaa) “Substitute Award” means an Award granted pursuant to Section 3.2 solely
in connection with the assumption of, or in substitution for, outstanding awards
previously granted by a Person acquired by the Company or with which the Company
merges or combines.
 
(bbb) “Terminated Plans” means the various equity plans of the Corporation, in
each case, as in effect on the Effective Date, including, without limit, the
equity incentive plans of the Company adopted in 2005 and 2006.
 
(ccc) “Transfer,” and correlative words, means, with respect to any Award, the
gift, sale, assignment, transfer, pledge, hypothecation or other disposition
(whether for or without consideration and whether voluntary, involuntary or by
operation of law) of such Award or any interest therein.
 
(ddd) “Winfield Group” means John V. Winfield, his heirs, personal
representatives, entities and family trusts created and controlled by Mr.
Winfield, any individual retirement accounts held by Mr. Winfield, Santa Fe
Financial Corporation, Portsmouth Square, Inc. and InterGroup Corporation.
 
3. Shares and Adjustments
 
3.1 Number of Shares.  Subject to Sections 3.2 and 3.3, the aggregate number of
Shares that may be delivered under this Plan in any type of Award(s) is
6,000,000 Shares. The Shares delivered under this Plan may consist of authorized
but unissued Shares, treasury Shares or issued Shares that have been reacquired
by the Company on the open market or otherwise. Notwithstanding anything
contained herein to the contrary, in no event shall the number of Shares subject
to Awards granted to any one Participant during any one calendar year exceed 50%
of the aggregate number of Shares that may be delivered under the Plan.
 
3.2 Calculation of Shares.  To the extent that any Award is terminated,
forfeited or cancelled or expires or is otherwise surrendered or returned to the
Company, in each case prior to delivery of Shares thereunder, or is paid or
settled in cash, the underlying Shares will no longer be charged against the
aggregate number set forth in Section 3.1 (until they become subject to another
Award) and may again be made subject to Awards under this Plan. For purposes of
calculating the number of Shares used and available for use under this Plan (i)
only Shares underlying Awards that have been or, by their terms, may be settled
by delivery of Shares shall be charged against such number, (ii) Awards in
respect of which payment of cash is made in lieu of delivery of Shares shall be
deemed to have been terminated prior to the delivery of Shares thereunder, (iii)
Shares deliverable or delivered under Substitute Awards shall not be charged
against such number, (iv) shares retained by or relinquished to the Corporation
in payment of any Exercise Price or satisfaction of any tax withholding
obligation in respect of an Award shall not be charged against such number and
(v) outstanding Shares delivered to the Corporation in payment of any Exercise
Price or satisfaction of any tax withholding obligation in respect of an Award
shall be added to such number.
 
3.3 Mandatory Adjustments.  If (i) any reincorporation, recapitalization,
reorganization, reclassification, stock dividend, stock split, reverse stock
split or other change in the capital stock of the Corporation shall occur, (ii)
any asset or stock acquisition or divestiture, merger, consolidation, share
exchange, spin-off, split-up or other business combination involving the Company
shall occur, (iii) any unusual and material impairment, judgment, settlement,
change in accounting principles, change in tax or other laws, rules or
regulations, change in fiscal year, gain or loss or other corporate event or
transaction involving the Company shall occur or (iv) any dividend or
distribution (other than a cash dividend that is ordinary in nature and amount)
shall be declared or made with respect to the Common Stock (each, a “Corporate
Event”) or if any Change in Control shall occur, the Committee shall, in the
manner and to the extent that it deems appropriate and equitable, cause an
adjustment to be made in: (A) the maximum number and kind of securities subject
to this Plan; (B) the number, kind and amount of securities, rights and cash
subject to then outstanding Awards; (C) the Exercise Price of then outstanding
Awards, and (D) the other terms of this Plan and then outstanding Awards
(including Performance Objectives, Performance Periods and Performance Measures,
to the extent permitted under Section 162(m)); provided, however, that, in the
case of Incentive Stock Options and Section 162(m) Awards, such adjustments
shall be made in a manner consistent with the applicable requirements of
Sections 162(m) and 424(a) of the Code; provided further, however, that, in the
case of Options intended to not provide for the “deferral of compensation”
within the meaning of Section 409A, such adjustment shall be made in a manner
consistent with the applicable requirements of Section 409A. Such adjustment
shall be conclusive and binding for all purposes.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4 Permissible Adjustment on a Change in Control.  Without limiting the
adjustments required or permitted under Section 3.3, but subject to the
requirements of Section 162(m), in the case of a Section 162(m) Award, and
Section 409A, in the case of an Award that provides for the “deferral of
compensation” within the meaning of Section 409A, the Committee may prescribe
additional provisions relating to the effect of a Change in Control or a
Corporate Event on an Award. Such provisions need not be in an Award Agreement,
will not require the consent of a Participant and may include: (i) acceleration
of the vesting and exercisability of any Award; (ii) extension of time periods
for satisfying vesting or Transferability conditions with respect to, or
exercising or realizing payments, rights, benefits or gains from, any Award;
(iii) elimination or modification of conditions related to vesting,
Transferability or exercisability of or payments, rights, benefits or gains
under, any Award; (iv) provision for the settlement of any Award with an
equivalent value in other securities, cash or properties; (v) requirement that
outstanding Awards that are “in-the-money” be settled in cash in an amount equal
to the amount by which they are “in-the-money”, as determined by the Committee;
(vi) requirement that Participants surrender their outstanding Awards that are
“in-the-money” in exchange for a settlement immediately following the Change in
Control, as determined by the Committee; (vii) cancellation of any or all Awards
that are not “in-the-money” without consideration; and (viii) cancellation or
forfeiture of any Awards that are not vested as of the date of the Change in
Control without consideration. Such surrender, settlement and cancellation shall
take place as of the date of the Change in Control or such other date as the
Committee may specify. For purposes of this Section 3, an Award is deemed to be
“in-the-money” if the excess of the Fair Market Value as of the date of the
Change in Control over the Award Price is a positive value.
 
3.5 Permissible Adjustment on a Corporate Events.  Without limiting the
adjustments required or permitted under Section 3.3, except as provided in
Section 10.2(a) (and without otherwise limiting the authority granted hereunder
to the Committee), the Committee shall have the authority, to effect, at any
time and from time to time, upon the occurrence of a Corporate Event (i) the
cancellation of any or all outstanding Awards and the grant in substitution
therefor of new Awards covering the same or different numbers or kinds of
securities and having an Award Price which may be the same as or different than
the Award Price of the Awards being cancelled, (ii) the cancellation of any or
all outstanding Awards in exchange for payment to the applicable Participants of
an amount equal to (A) an equivalent value in other securities, cash or
properties or (B) an amount equal to the amount by which they are “in-the-money”
which may be no consideration for Awards that are not “in-the-money,” as
determined by the Committee and (iii) the amendment of the terms and conditions
of any and all outstanding Awards; provided, however, that no such action shall
materially adversely affect the rights or benefits of a Participant under any
outstanding Award without the consent of such Participant.
 
3.6 Acceleration.  Subject to the requirements of Section 162(m), in the case of
a Section 162(m) Award, and Section 409A, in the case of an Award that provides
for the “deferral of compensation” within the meaning of Section 409A, the
Committee shall have authority to accelerate the vesting, exercisability or
payment of any and all outstanding Awards at any time or on the occurrence of
any event or circumstance.
 
3.7 Foreign Employees.  In order to facilitate the grant of Awards under this
Plan to Participants who are foreign nationals, or who are employed by the
Company outside of the United States, the Committee may prescribe such special
terms for Awards, approve such supplements or amendments to, or alternative
versions of, this Plan, as it may consider necessary, appropriate or expedient
to accommodate differences in local law, rule, regulation, tax policy or custom
without thereby affecting the terms of this Plan for any other purpose;
provided, however, that no such supplements, amendments or alternative versions
shall include any provisions that are inconsistent with the terms of this Plan,
as then in effect, unless this Plan could have been supplemented or amended to
eliminate such inconsistency without further approval by the stockholders under
rules of any market or exchange on which the Shares are then listed.
 
 
7

--------------------------------------------------------------------------------

 
 
4. Administration and Approval
 
4.1 Committee.  This Plan shall be administered by the Committee, which shall
have all rights, powers and authorities necessary, appropriate or expedient in
connection therewith. Neither the Company nor any member of the Committee shall
be liable for any action, omission or determination made in good faith with
respect to this Plan or any Award, including any failure of an Award to qualify
as a Section 162(m) Award or an Incentive Stock Option Award or meet the
requirements for exemption from or compliance with Section 409A. Except to the
extent prohibited by applicable laws, rules or regulations, the Committee shall
have the authority to delegate administration of this Plan, in whole or in part,
to third party service providers and administrators as well as Employees.
Without limiting the preceding sentence, but subject to Section 10.2(a), the
Committee shall have the authority to delegate to the CEO, or his designee,
authority to (i) administer the Plan and (ii) designate Employees to participate
in a pool of Awards, the terms and conditions of which (including the aggregate
number of Shares subject to Awards within the pool) shall have been specified by
the Committee. Where appropriate in order to give effect to a delegation under
this Section 4.1, references to the Committee shall also include the CEO or such
designee.
 
4.2 Discretionary Authority.  Subject only to the express limitations of this
Plan, the Committee shall have authority to determine the Eligible Persons to
whom, and the time or times at which, Awards are granted, the type of Awards
granted, the number of Shares subject to Awards, the Award Price (if any) of
Awards, the time or times at which Awards vest and become exercisable or
payable, the form in which Awards become payable, the term of Awards, the
procedures for exercise and settlement of Awards and all other terms and
conditions of Awards. Subject only to the express limitations of this Plan, the
Committee shall have sole authority to interpret this Plan and each Award, to
make all factual determinations under this Plan and each Award (including
determinations as to the achievement of Performance Measures), and to make all
other decisions necessary or advisable for administration of this Plan and any
Award. The Committee shall have the authority to prescribe, amend and rescind
rules and regulations relating to this Plan and the administration thereof. The
Committee may amend this Plan or any Award Agreement to correct any defect,
error or omission or to reconcile any inconsistency herein or therein. The
determinations of the Committee under this Plan need not be uniform and may be
made selectively among Persons who receive, or are eligible to receive, Awards,
whether or not such Persons are similarly situated. All interpretations,
determinations, decisions and actions by the Committee may be made in the
exercise of its sole discretion and shall be final and binding upon all parties.
 
4.3 Terms of Awards.  The Committee shall establish the material terms and
conditions of each Award at the time it grants such Award. Such terms and
conditions may include payment of any Award Price in Shares, cash or a
combination thereof (which form of payment may be either prescribed by the
Committee or subject to the discretion of the Company or the Participant),
Performance Measures, tandem or reload features, vesting schedules (and
provisions regarding acceleration of vesting), registration provisions
(including indemnification and contribution arrangements), provisions relating
to withholding of taxes, Transferability provisions, forfeiture and clawback
provisions, anti-dilution provisions and provisions relating to the effect of a
Change in Control or Corporate Event, provisions relating to voting, dividends
and distributions, and exercise provisions (including provisions relating to
conditional exercises, net exercises and timing of payment of Award Prices).
Subject to Sections 3.4 and 3.5, each Award shall be evidenced by an Award
Agreement that shall include such terms and conditions.
 
4.4 Section 409A.  Notwithstanding anything contained herein to the contrary,
the terms of the Plan are intended to, and shall be interpreted and applied so
as to, comply in all respects with Section 409A. The Committee may amend the
terms of any Award in order to cure any potential defects under Section 409A, in
a manner deemed appropriate by the Committee, without the consent of the
Participant. It is the intention of the Corporation that no Award be subject to
the additional tax imposed by Section 409A(b)(5)(i) of the Code. Without
limiting the generality of the foregoing, it is intended that (i) all Options
will be granted in a manner so that they will be exempt from Section 409A and
(ii) all other Awards will be granted in a manner so that they either (a) do not
provide for a deferral of compensation subject to Section 409A or (b) will be
subject to Section 409A. If an Award is intended to be subject to Section 409A,
then the Award shall be settled and paid in a single lump sum as of a specified
date upon the Participant’s Separation from Service or upon the earlier of such
dates, as specified by the Committee at the time of grant, and shall otherwise
be granted, administered, settled and paid in accordance with Section 409A;
provided, however, that no such settlement or payment shall be made to a
Specified Employee upon a Separation from Service before the date which is 6
months after the date of the Specified Employee’s Separation from Service (or,
if earlier, the date of death of the Specified Employee); provided, further,
that Performance Share Awards and Performance Unit Awards may be paid upon a
Change in Control that is a permissible payment event under Section 409A.
Nothing in this Section 4.4 shall be construed as an admission that any of the
compensation and or benefits payable under this Plan constitutes “deferred
compensation” subject to Section 409A.
 
 
8

--------------------------------------------------------------------------------

 
 
4.5 Notices.  The Corporation shall use reasonable efforts to inform
Participants of (i) the record date, if any, for any Corporate Event
sufficiently in advance to enable them to exercise vested Awards or, if
otherwise permitted by the terms thereof then in effect, unvested Awards prior
to such record date and (ii) any adjustments pursuant to Section 3.3, 3.4, 3.5
or 3.6; provided, however, that neither the Company nor any director, officer,
employee, agent, consultant or representative of the Company shall be liable for
failure to do so and the failure to do so shall not affect the authorization,
validity, enforceability or consummation of any Corporate Event.
 
4.6 Stockholder Approval.
 
(a) To make Awards of Incentive Stock Options, this Plan must be approved by the
stockholders in a manner intended to comply with Sections 422(b)(i) of the Code
no later than the earlier of (i) 12 months following the Effective Date and (ii)
the date an Award is first settled under the Plan.
 
(b) To make Section 162(m) Awards, until such time as this Plan is approved by
the stockholders in a manner intended to comply with Section 162(m), any such
Awards must be contingent on such stockholder approval and no such Awards may be
settled prior to such stockholder approval. In addition, to make Section 162(m)
Awards following the expiration of any prior stockholder approval, this Plan
must be reapproved by the stockholders in accordance with the requirements of
Section 162(m).
 
5. Eligibility and Awards
 
All Eligible Persons are eligible to be selected by the Committee to receive an
Award under this Plan. Except as otherwise agreed by the Company, no Person
shall have a right to receive an Award or, having received an Award in the past,
have a right to again receive an Award. The Committee is expected to consult
with the CEO before granting Awards, except in cases where the Committee
determines that such consultation would be inappropriate; provided, however, the
authorization, validity and enforceability of any Award shall not be adversely
affected due to any failure to so consult.
 
6. Stock Option Awards
 
6.1 Grant of Option Awards.  An Option Award may be granted to any Eligible
Person selected by the Committee; provided, however, that, in addition to any
other limitations required to comply with the applicable provisions of the Code,
Incentive Stock Options shall be granted only to Employees. Unless otherwise
designated by the Committee and complying with the applicable provisions of the
Code, each Option shall be a Non-Qualified Stock Option.
 
6.2 Exercise Price.  Except in the case of Substitute Awards, the Committee
shall prescribe the Exercise Price per Share under each Option Award; provided,
however, that the Exercise Price per Share under an Option Award (other than a
Substitute Award) shall not be less than the Fair Market Value per Share on the
Grant Date.
 
6.3 Vesting; Term of Option Award.  The Committee shall prescribe the number of
Shares covered by an Option Award and the time or times at which, and the
conditions upon which, each Option Award shall become vested and exercisable, if
any. The Committee shall prescribe the term of each Option Award; provided,
however, that no Option Award shall have a term that is longer than ten years
after the applicable Grant Date.
 
 
9

--------------------------------------------------------------------------------

 
 
6.4 Repricing.  Notwithstanding anything contained herein to the contrary, the
Committee shall not have authority, without stockholder approval, to (i) amend
previously granted Option Awards to reduce the Exercise Price of such Option
Awards or (ii) except pursuant to Sections 3.3, 3.4 or 3.5, cancel such Option
Awards and grant replacement Awards with a lower Exercise Price than the Option
Awards being cancelled.
 
6.5 Exercise of Option Award.  Subject to such terms and conditions set forth in
this Plan or as may be prescribed by the Committee, an exercisable Option Award
may be exercised in whole or in part at any time during the term thereof by
delivery of written notice to the Corporation, together with payment of the
aggregate Exercise Price applicable to the Shares underlying such Option Award,
or the part thereof, exercised. Such payment shall be made in cash; provided,
however, that the Committee may: (i) allow a delay in payment of up to thirty
(30) days from the date of exercise; (ii) allow payment, in whole or in part,
through the delivery of Shares already owned by the Participant, duly endorsed
for Transfer to the Corporation with a Fair Market Value on the date of delivery
equal to such aggregate Exercise Price; (iii) allow payment, in whole or in
part, through the surrender of Shares then issuable upon exercise of such Award
having a Fair Market Value on the date of exercise equal to such aggregate
Exercise Price; (iv) allow payment, in whole or in part, through the delivery of
a full recourse promissory note bearing interest (at no less than such rate as
shall then preclude the imputation of interest under the Code) and payable upon
such terms as may be prescribed by the Committee; (v) if the Shares are then
publicly traded, allow payment, in whole or in part, through the delivery of a
notice that the Participant has placed a market sell order with a broker with
respect to Shares issuable upon such exercise and that the broker has been
directed to pay a portion of the net proceeds of the sale to the Corporation
sufficient to pay such aggregate Exercise Price; or (vi) allow payment through
any combination thereof. In the case of a promissory note, the Committee may
also prescribe the form of such note and the security, if any, to be given for
such note.
 
6.6 Additional Rules for Incentive Stock Options.
 
(a) No Incentive Stock Option shall be granted to a Participant to the extent
that, as a result of such grant, the aggregate Fair Market Value (determined as
of the proposed Grant Date) of the Shares with respect to which “incentive stock
options” under Section 422 of the Code are exercisable for the first time in any
calendar year under this Plan and all other plans of the Company would exceed
the maximum amount permitted under Section 422(d) of the Code. This limitation
shall be applied by taking “incentive stock options” under Section 422 of the
Code into account in the order in which granted.
 
(b) No Incentive Stock Option Award shall provide that such Incentive Stock
Option may be exercised later than three months following termination of
employment of the Participant with the Company, except to the extent permitted
under special rules relating to death and disability in accordance with Section
422 of the Code.
 
(c) Notwithstanding anything contained herein to the contrary, the terms and
conditions of an Incentive Stock Option Award may contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as are deemed
necessary or desirable by the Committee so as to cause such Incentive Stock
Option to qualify as an “incentive stock option” under Section 422 of the Code;
provided, however, the authorization, validity and enforceability of any
Incentive Stock Option Award shall not be adversely affected due to a failure to
comply with Section 422 of the Code. Such terms and conditions, together with
the terms of this Plan, shall be interpreted so as to cause such Incentive Stock
Option to qualify as an “incentive stock option” under Section 422 of the Code.
Such terms and conditions shall include, if applicable, limitations on Incentive
Stock Options granted to owners of ten percent or more of the Company. An
Incentive Stock Option shall be treated as a Non-Qualified Stock Option to the
extent that requirements applicable to “incentive stock options” under Section
422 of the Code shall not be satisfied, shall not be Transferable other than by
will or by the laws of descent and distribution, and shall be exercisable during
the lifetime of the applicable Participant only by such Participant.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) If Shares acquired by exercise of an Incentive Stock Option are disposed
within two years following the Grant Date or one year following the delivery of
such Shares to the Participant upon exercise thereof, such Participant must be
required to, promptly following such disposition, notify the Company in writing
of the date and terms of such disposition and provide such other information
regarding such disposition as the Company may request.
 
7. Stock Appreciation Rights Awards
 
7.1 Grant of SAR Awards.  An SAR Award may be granted to any Eligible Person
selected by the Committee.
 
7.2 Base Price.  Except in the case of Substitute Awards, the Committee shall
prescribe the base price under each SAR Award; provided, however, that the base
price per Share under a SAR Award (other than a Substitute Award) shall not be
less than the Fair Market Value of a Share on the Grant Date.
 
7.3 Vesting; Term of SAR Award.  The Committee shall prescribe the number of
Shares covered by SAR Award and the time or times at which, and the conditions
upon which, each SAR Award shall become vested and exercisable, if any. The
Committee shall prescribe the term of each SAR Award; provided, however, that no
SAR Award shall have a term that is longer than ten years after the applicable
Grant Date.
 
7.4 Exercise of SAR Award.  Subject to such terms and conditions set forth in
this Plan or as may be prescribed by the Committee, an SAR Award may be
exercised in whole or in part at any time during the term thereof by delivery of
written notice to the Corporation. Upon exercise of an SAR Award in whole or in
part, the Participant shall be entitled to receive such number of Shares that in
the aggregate have a Fair Market Value equal to the excess, if any, of (i) the
Fair Market Value of the Shares underlying such SAR Award or the part thereof
exercised as of the date of exercise over (ii) the aggregate base price
applicable to such Shares.
 
7.5 Freestanding Awards.  Notwithstanding anything contained herein to the
contrary, no SAR Award shall be awarded in tandem with an Option Award.
 
8. Restricted Stock Awards
 
8.1 Grant of Restricted Stock Awards.  A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee.
 
8.2 Purchase Price.  A Restricted Stock Award may provide for an award of Shares
without requiring payment of any purchase price, or may require the Participant
to pay a specified purchase price, for the Shares underlying such Restricted
Stock Award. The Committee shall prescribe any such purchase price under any
Restricted Stock Award.
 
8.3 Vesting.  The Committee shall prescribe the time or times at which, and the
conditions upon which, each Restricted Stock Award shall become vested, if any.
 
8.4 Restrictions.  The Shares underlying a Restricted Stock Award may be
immediately Transferable or subject to restrictions on Transfer. The Committee
shall prescribe the time or times at which, and the conditions upon which, each
Restricted Stock Award shall become Transferable. The Committee shall prescribe
the term for satisfying any conditions to Transferability; provided, however,
that such term shall not be longer than seven years after the Grant Date. The
Committee may prescribe that the certificates representing the Shares underlying
a Restricted Stock Award shall remain in the physical custody of the Company or
an agent designated by the Company until all such restrictions and conditions
have been satisfied on or are waived, terminated or expired.
 
8.5 Forfeiture.  Unless otherwise prescribed by the Committee, failure to
satisfy any conditions and restrictions to vesting or Transferability shall
result in the forfeiture (and return to the Corporation) by the Participant of
the Shares underlying the applicable Restricted Stock Award and the return by
the Company to the Participant of any purchase price paid by the Participant in
respect thereof.
 
8.6 Rights as Stockholder.  Subject to the terms and conditions set forth in
this Plan or as may be prescribed by the Committee, the Participant will have
all rights of a stockholder with respect to the Shares underlying a Restricted
Stock Award, including the right to vote such Shares and, subject to such
requirements as the Committee may prescribe (including requirements as to
vesting, Transferability, custody and forfeiture consistent with those
applicable to the underlying Shares), to receive all dividends and other
distributions paid with respect to such Shares, at the same time and form as
other stockholders of the Corporation receive such dividends or distributions or
such other time and form as may be prescribed by the Committee.
 
 
11

--------------------------------------------------------------------------------

 
 
8.7 Section 83(b) Election.  The Committee may prescribe that a Restricted Stock
Award is conditioned upon the applicable Participant refraining from making an
election with respect to such Restricted Stock Award under Section 83(b) of the
Code. Irrespective of whether a Restricted Stock Award is so conditioned, the
applicable Award Agreement shall specify that, if the applicable Participant
makes an election pursuant to Section 83(b) of the Code with respect to such
Restricted Stock Award, such Participant shall be required to promptly file a
copy of such election with the Corporation.
9. Restricted Stock Unit Awards and Phantom Stock Awards
 
9.1 Grant of Restricted Stock Unit Awards and Phantom Stock Award.  A Restricted
Stock Unit Award or a Phantom Stock Award may be granted to any Eligible Person
selected by the Committee.
 
9.2 Vesting.  The Committee shall prescribe the time or times at which, and the
conditions upon which, each Restricted Stock Unit Award and Phantom Stock Award
shall become vested, if any. The Committee shall prescribe the term for
satisfying any such requirements; provided, however, that such term shall not be
longer than ten years after the applicable Grant Date.
 
9.3 Benefit Upon Vesting.  Subject to such terms and conditions set forth in
this Plan or as may be prescribed by the Committee, upon vesting of a Restricted
Stock Unit Award and Phantom Stock Award, the applicable Participant shall be
entitled to receive Shares (with respect to Restricted Stock Unit Awards) or
cash (with respect to Phantom Stock Awards) in an amount equal to the Fair
Market Value of the Shares underlying such Award on such date.
 
9.4 Dividends.  Subject to the terms and conditions of this Plan or as may be
prescribed by the Committee, the Participant will have, subject to such
requirements as the Committee may prescribe (including requirements as to
vesting, custody and forfeiture consistent with those applicable to the
underlying Shares), the right to receive all dividends and other distributions
paid with respect to Shares underlying a Restricted Stock Unit Award and a
Phantom Stock Award, at the same time and form as other stockholders of the
Corporation receive such dividends or distributions or such other time and form
as may be prescribed by the Committee.
 
10. Performance Share Awards and Performance Unit Awards
 
10.1 Grant of Performance Share Awards and Performance Unit Awards.
 
(a) Performance Share Awards and Performance Unit Awards may be granted to any
Eligible Person selected by the Committee. Performance Share Awards and
Performance Unit Awards shall be based on the achievement, over a specified
period, of Performance Measures as prescribed by the Committee. Performance
Share Awards and Performance Unit Awards may be paid in Shares, cash or a
combination thereof as prescribed by the Committee.
 
(b) Notwithstanding anything contained herein to the contrary, the Committee’s
obligations under Section 10.2 cannot be delegated.
 
10.2 Qualified Performance-Based Compensation.
 
(a) The Committee may specify Awards are intended to be considered “qualified
performance-based compensation” under Section 162(m). In connection with
granting Section 162(m) Awards, the Committee must satisfy the requirements of
Section 162(m) with respect to who is entitled to grant such Awards. To the
extent applicable, any Award intended to constitute a Section 162(m) Award shall
be conditioned on the achievement of one or more Performance Objectives during a
Performance Period. The Committee shall use reasonable efforts to take such
action as is required so that Awards intended to constitute Section 162(m)
Awards comply with Section 162(m). Notwithstanding anything contained herein to
the contrary, Section 162(m) Awards shall be granted only by vote or consent of
a committee or by unanimous vote or consent of the Board where at least two
directors shall satisfy the requirements for an “outside director” under Section
162(m) and the grant of Section 162(m) Awards and establishment of Performance
Objectives and Performance Periods shall be made during the times specified and
in accordance with the terms of Section 162(m). To the extent that any such
Awards are intended to be “qualified performance-based compensation” under
Section 162(m), no such Award may be made as an alternative to another Award
that is not designated as “qualified performance-based compensation” but instead
must be separate and apart from all other Awards.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) When Performance Share Awards or Performance Unit Awards intended to be
considered “qualified performance-based compensation” are granted, the Committee
shall establish (i) the objective Performance Objectives that must be met, (ii)
the Performance Period during which performance will be measured, (iii) the
maximum amounts that may be paid if the Performance Objectives are met and (iv)
any other conditions that the Committee deems appropriate and consistent with
this Plan and the requirements of Section 162(m) for “qualified
performance-based compensation.” The Committee shall establish the Performance
Objectives either before the beginning of the Performance Period or during a
period ending no later than the earlier of (A) 90 days after the beginning of
the Performance Period or (B) the date on which 25% of the Performance Period
has been completed or such other date as may be required or permitted under
Section 162(m). The Committee may, at any time during the first 90 days of the
Performance Period (or, if shorter, the first 25% of the Performance Period, as
allowed under Section 162(m)), adjust or modify the calculation of a Performance
Objective. Performance Objectives must be established in a written form within
the time prescribed by Section 162(m). The Performance Objectives shall satisfy
the requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the Performance Objectives be substantially
uncertain at the time they are established and that the Performance Objectives
be established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the Performance Objectives have
been met. Except as provided in this Section 10.2(b), the Committee shall not
have discretion to increase the amount of compensation that is payable upon
achievement of Performance Objectives.
 
(c) The Committee shall certify and announce the results for the Performance
Period to all relevant Participants. The Committee shall determine the amount,
if any, to be paid pursuant to each Award based on the achievement of the
Performance Objectives and the terms of each Award Agreement.
 
(d) The Committee may provide that Awards shall be settled, in whole or in part,
in the event of the Participant’s death or Disability, a Change in Control or
under other circumstances consistent with Section 162(m) and Section 409A.
 
(e) Unless the Committee prescribes otherwise, Performance Share Awards and
Performance Unit Awards will be payable in a lump sum prior to the 15th day of
the third month of the year immediately following the year in which the end of
the Performance Period occurs in accordance with the applicable short-term
deferral exception provisions of Section 409A or, in accordance with procedures
established by the Committee and the applicable provisions of Section 409A, on a
deferred basis.
 
11. Substitute Awards, Dividend Equivalents and Other Awards
 
Substitute Awards, Dividend Equivalents and Awards other than Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit, Phantom Stock,
Performance Share and Performance Unit Awards may be granted to any Eligible
Person selected by the Committee. Such other Awards may be granted alone or in
addition to any other Awards granted under this Plan and may be paid in Shares
or cash as the Committee shall determine. The terms and conditions of such
Awards shall be prescribed by the Committee.
 
12. Requirements for Issuance of Shares and Restrictions on Transfer
 
12.1 Share Certificates and Delivery.
 
(a) Shares issued hereunder may be evidenced in such manner as the Corporation
may deem necessary, appropriate or expedient, including book entry registration
or issuance of a physical certificate, which may be retained by the Secretary of
the Corporation or such escrow agent as the Corporation may appoint. Shares
issued hereunder may be delivered in such manner as the Corporation may deem
necessary, appropriate or expedient, which may include delivery in book entry
form by causing the Shares to be credited to the Participant’s account (to be
opened and maintained by the Participant) at such brokerage firm as may be
designated from time to time by the Corporation to assist in the administration
of the Plan (the “Broker”). When Shares are delivered in book-entry form, such
delivery as well as all subsequent Transfers and other matters relating to the
Shares will be subject, in addition to all other provisions hereof, to the rules
and requirements imposed by the Broker and such administrative rules and
requirements as may be imposed by the Corporation.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Prior to vesting and payment of any applicable loans, the Shares will be
subject to stop transfer instructions given by the Corporation to the Broker and
the transfer agent for the Shares. Upon vesting of any Shares, such stop
transfer instructions will be terminated (except to the extent that any Shares
may be subject to loans or sold to satisfy applicable withholding requirements).
Upon forfeiture of any Shares, the Broker and such transfer agent will be
instructed to debit such Shares from such account and return them to the
Corporation. Each physical certificate and each book entry, in each case
relating to Shares may include such restrictive legends in such forms as the
Corporation may deem convenient, expedient, necessary or appropriate relating to
the restrictions under this Plan or the applicable Award Agreement, as
applicable, applicable securities, tax or other laws or applicable rules of any
securities exchange or market.
 
12.2 Delivery of Cash.  All cash payments in satisfaction of an Award (other
than Dividend Equivalents) shall equal the Fair Market Value of the Shares to
which the cash payment relates, determined as of the Exercise Date or the
settlement date of the Award, as applicable, and such payment shall be made
within 3 business days thereafter.
 
12.3 Securities Laws.  Notwithstanding anything contained herein or in any Award
Agreement to the contrary, no Shares shall be issued or Transferred in
connection with any Award unless and until all requirements under securities and
other laws, rules and regulations, under the rules of any securities exchange or
market on which the Common Stock is then listed and under Company policies and
procedures shall have been complied with.
 
12.4 Legends.  Certificates and book entries representing Shares issued or
Transferred under this Plan may be subject to such stop-transfer orders and
other restrictions, and bear such other legends, as the Corporation may deem
necessary, appropriate or expedient.
 
12.5 Registration.  The Corporation shall use commercially reasonable efforts to
file, at its expense, a registration statement or statements on Form S-8 (or any
applicable successor Form) to register the sale, issuance, transfer or resale of
the Shares subject to this Plan under the Securities Act, at such time or times
as the Corporation may deem necessary, appropriate or expedient. Any issuance,
transfer or resale of Shares pursuant to such registration statement or
statements shall be subject to (i) the continued effectiveness of such
registration statement or statements and (ii) any blackout, insider trading,
short-swing profits, holdback or other trading restrictions which the
Corporation may impose or to which the Participant may be subject, by law, rule
or regulation, under Company policies, or otherwise. For so long as the Shares
subject to this Plan are not registered for issuance by the Corporation, the
Corporation shall be under no obligation to issue or deliver any Shares pursuant
to an Award unless such Shares may be issued and delivered without such
registration pursuant to an available exemption therefrom, the terms and
conditions of such exemption shall have been fully complied with and the
Corporation elects to rely thereon (which it shall be under no obligation to
do). In connection therewith, the Participant may be required to make
representations similar to those set forth in Annex A.
 
12.6 No Company Liability.  The Corporation shall have no liability to a
Participant in respect of any loss, expense, cost, damage or claim in respect of
an Award due to a delay in delivery or issuing, or failure to deliver or issue,
any Share or to notify the Participant that an Award may be exercised or settled
due to the fact that the Corporation is unable or reasonably believes that it is
unable to deliver Shares in compliance with applicable securities, tax and other
laws, rules and regulations or force majeure. In addition, the Corporation shall
have no liability in respect of any Award that expires prior to exercise or
settlement, or that is terminated, cancelled or otherwise forfeited, pursuant to
the terms of this Plan or the applicable Award Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
12.7 Indemnification.  Any Participant for whom the resale of Shares is included
in a registration statement or statements will indemnify the Corporation, each
of its directors and officers and each Person who Controls the Corporation
(other than such Participant) against all claims, losses, damages, expenses and
liabilities (or actions in respect thereof) arising out of or based upon any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement or statements, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Corporation, each of its directors and officers and each Person controlling the
Corporation (other than such Participant) for all legal and any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged statement) or omission (or
alleged omission) is made in such registration statement or statements in
reliance upon and in conformity with written information furnished to the
Corporation by such Participant with respect to such Participant; provided,
however, that the liability of any such Participant under this Section 12.7
shall be limited to the amount of proceeds received by such Participant in the
resale giving rise to such liability.
 
12.8 Market Stand-Off Agreement.  In the event of a public offering of the
Corporation’s securities and upon request of the Corporation, each Participant
shall agree not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any Shares or take any similar actions as
may be specified by the Corporation, without the prior written consent of the
Corporation for such period of time (not to exceed one hundred eighty (180) days
from the effective date of the applicable registration statement or statements)
as may be specified by the Corporation.
 
13. Miscellaneous Plan Provisions
 
13.1 Conflicts.  In the event of a conflict between the terms of this Plan and
any Award Agreement, the terms of this Plan shall prevail.
 
13.2 Forfeiture Events.  Unless otherwise provided in an Award Agreement, in
addition to any otherwise applicable continued employment or performance
conditions as prescribed by the Committee, a Participant’s rights, payments,
gains and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture and recoupment by or at the direction of the Committee
upon termination of employment for Cause, violation of Company policies, breach
of noncompetition, confidentiality or other restrictive covenants, engagement in
Detrimental Conduct and any other events specified by the Committee and set
forth in an Award Agreement.
 
13.3 No Transfer of Awards; Plan Binding; Beneficiaries.  Unless otherwise
prescribed by the Committee, Awards shall not be Transferable, except by will or
by the laws of descent and distribution, and, during the lifetime of a
Participant, Awards shall be exercised only by the Participant or by his
guardian or legal representative. This Plan shall be binding upon the
Corporation and its successors and the Participants and their permitted
successors in interest. Each Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to take any action, make any
election and receive any rights, payments, benefits or gains under an applicable
Award following such Participant’s death.
 
13.4 Deferrals of Payment.  Notwithstanding anything contained herein to the
contrary, the Committee may permit a Participant to defer the receipt of payment
or delivery of cash, securities, rights or other property that would otherwise
be due to such Participant by virtue of the exercise of or the satisfaction of
vesting or other conditions or restrictions with respect to an Award. If any
such deferral is to be permitted, the Committee shall establish the rules and
procedures relating to such deferral, including the period of time in advance of
payment or delivery when an election to defer is required to be made, the time
period of the deferral, the events that would result in payment or delivery of
the deferred amount, the interest or other earnings attributable to the deferred
amount and the method of funding (if any) attributable to the deferred amount.
Any deferrals made pursuant to this Section 13.4 shall be made in a manner and
subject to terms and conditions so as to comply with Section 409A.
 
13.5 Rights as Stockholder.  Except as otherwise provided in this Plan, no
Participant shall have any rights (including rights with respect to voting,
dividends or distributions) with respect to any securities underlying an Award
until the date such securities are delivered to the Participant.
 
 
15

--------------------------------------------------------------------------------

 
 
13.6 Employment or Service.  Nothing in this Plan, in the grant of any Award or
in any Award Agreement shall confer upon any Eligible Person or Participant the
right to continue in any capacity in which he is employed by, or otherwise
serves, the Company and shall not interfere in any way with any right that the
Company would otherwise have to terminate his or her employment or other service
at any time.
 
13.7 Other Compensation and Benefit Plans.  After the Effective Date, no further
awards shall be granted under any of the Terminated Plans. The adoption of this
Plan shall not affect any future stock incentive or other compensation plans of
the Company and shall not preclude the Company from establishing any other forms
of stock incentive or other compensation for Employees, Non-Employee Directors
or other Persons. The amount of any compensation deemed to be received by a
Participant pursuant to an Award shall not constitute compensation with respect
to which any other benefits of such Participant are determined, including
benefits under any bonus, pension, profit sharing, life insurance or salary
continuation plan, except as otherwise specifically provided by the terms of
such plan. The Plan shall not entitle Eligible Persons or Participants to any
future compensation. The Plan is not an element of the Employees’ base salary or
base compensation and shall not be considered as part of such in the event of
severance, redundancy, or resignation. The Company has no obligation to offer
incentive plans to Eligible Persons or Participants in the future. This Plan
shall be effective only for the time period specified herein. The Company
assumes no obligation to any Participant under this Plan with respect to any
doctrine or principle of acquired rights or similar concept.
 
13.8 Tax Withholding. The Participant or his successor in interest shall be
responsible for payment of all taxes and other charges required by law to be
withheld from an Award or securities, cash or other property paid or delivered
in settlement of an Award. Payment shall be made: (i) in cash or by check; (ii)
at the discretion of the Committee, in Shares, valued at the Fair Market Value
of such Shares on the applicable date; (iii) by deduction from the settlement of
the applicable Award; (iv) at the discretion of the Committee, by a combination
of the methods described above; or (v) by such other method as may be approved
by the Committee. Without limiting the foregoing, the Company may deduct from
other compensation, including wages, to be paid by the Company or withhold from
any Shares or cash or other property deliverable under this Plan in settlement
of an Award, in the amount of any federal, state or local taxes that the Company
is required to withhold with respect to such Awards.
 
13.9 Unfunded Plan.  This Plan shall be unfunded. Neither the Company nor any
other Person shall be required to establish any special or separate fund or to
make any other segregation of assets to assure the settlement of any Awards.
Nothing contained in this Plan and no action taken pursuant hereto shall create
or be construed to create a fiduciary relationship between the Company or any
other Person and any Participant (or any of his successors in interest). No
Participant or other Person shall under any circumstances acquire any property
interest in any specific assets of the Company or any other Person. To the
extent that any Person acquires a right to receive settlement from the
Corporation hereunder, such right shall be no greater than the right of an
unsecured general creditor of the Corporation. Neither the adoption of this Plan
nor the setting aside of securities, cash or other property by the Company with
which to discharge its obligations hereunder shall be deemed to create a trust
or other funded arrangement. The Company shall have the right to implement or
set aside securities, cash or other property in a grantor trust, subject to the
claims of the Company’s creditors, to discharge its obligations under this Plan.
 
13.10 Interpretation.  Unless otherwise expressly stated in the Plan:
 
(a) the words “hereof,” “hereby” and “hereunder,” and correlative words, refer
to this Plan as a whole and not any particular provision;
 
(b) the words “includes” and “including,” and correlative words, are deemed to
be followed by the phrase, “without limitation”;
 
(c) the word “written” and the phrase “in writing,” and correlative words and
phrases, include e-mail, PDF and facsimile transmissions;
 
(d) the words “asset” and “property” are synonymous and include owned, leased
and licensed real, personal and intangible property of every kind, including
contractual rights, tort claims, cash, securities and information;
 
 
16

--------------------------------------------------------------------------------

 
 
(e) the masculine, feminine and neuter form of a word includes the other forms
of such word and the singular and plural forms of a word have correlative
meanings;
 
(f) the word “or” is not exclusive;
 
(g) the words “will” and “shall” be construed to have the same meaning and
effect;
 
(h) references to a Person shall include the successors and assigns thereof,
except to the extent otherwise expressly provided in this Plan;
 
(i) references made to any law or regulation herein, unless explicitly provided
otherwise, are references to such law or regulation as amended, supplemented,
modified, replaced or construed;
 
(j) capitalized terms that are correlative to terms defined in Section 2 shall
have correlative meanings; and
 
(k) the headings set forth herein have been inserted for convenience of
reference only, shall not be considered a part of this Plan and shall not limit,
modify or affect in any way the meaning or interpretation of this Plan.
 
13.11 Severability.  If any provision of this Plan or any Award is or becomes,
or is deemed by the Committee to be, invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify this Plan or any
Award under any law, rule or regulation deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, rules or regulations or, if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of this Plan or such Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of this Plan and such Award
shall remain in full force and effect.
 
13.12 GOVERNING LAW.  THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT
OF THIS PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEVADA (WITHOUT
GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF NEVADA).
 
13.13 Fractional Shares.  No fractional Shares shall be delivered pursuant to
this Plan or any Award, and the Corporation shall determine whether cash or
other securities shall be paid or delivered in lieu of any fractional Shares or
whether any fractional Shares or rights thereto shall be canceled or otherwise
eliminated.
 
13.14 Assignment and Successor.  The obligations of the Corporation under the
Plan shall be binding upon any successor Person, whether resulting from the
merger, consolidation, reorganization, asset sale or otherwise. The Corporation
shall take all such actions as may be necessary so the Plan and any Award
Agreement entered into hereunder is binding on each such successor. This Plan
shall be binding upon each Participant, his beneficiaries, his estate (which
includes his executor or administrator) and his Transferees.
 
13.15 Compliance with Law.
 
(a) Notwithstanding anything contained herein or in any Award Agreement to the
contrary, the Committee may amend, supplement or cancel any Award to the extent
necessary to comply with applicable law, rule or regulation.
 
(b) With respect to Participants subject to Section 16 of the Exchange Act
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. To the extent that compliance
with any Plan provision applicable solely to such Participants that is included
solely for purposes of complying with Rule 16b-3 is not required in order to
bring a transaction by such Participant in compliance with Rule 16b-3, it shall
be deemed null and void as to such transaction, to the extent permitted by
applicable laws, rules and regulations and deemed advisable by the Committee. To
the extent any provision in the Plan or action by the Committee involving such
Participants is deemed not to comply with an applicable condition of Rule 16b-3,
it shall be deemed null and void as to such Participants, to the extent
permitted by law and deemed advisable by the Committee.
 
 
17

--------------------------------------------------------------------------------

 
 
13.16 Limitation of Liability.
 
(a) Except for indemnification provisions specifically set forth in this Plan or
an Award Agreement, no Person shall be liable for any special, indirect,
incidental, consequential or punitive damages arising out of any breach of this
Plan or an Award Agreement, even if informed of the possibility of such damages
in advance.
 
(b) Except for performance of payment obligations, no Person shall be liable for
its failure to perform under this Plan or an Award Agreement, and the obligation
of any Person to perform hereunder and thereunder shall be suspended, to the
extent that performance is made impracticable, delayed or prevented, in whole or
in part, due to any occurrence beyond its reasonable control, including: acts of
God; inclement weather; floods; accidents; strikes; lockouts; fires; wars;
equipment failures; labor disputes; labor sabotage; riots; terrorism;
demonstrations; embargoes; laws, rules, regulations, orders or decrees of
governmental or other authorities, whether valid or invalid (including import or
export prohibitions or priorities, requisitions, allocations and price
adjustment restrictions); inability to obtain or unavoidable delay in obtaining
necessary power, materials, facilities, services or equipment; or interruption
or unavoidable delay in communication or transportation. If the obligations of a
Person are suspended pursuant to the preceding sentence, such Person shall use
commercially reasonable efforts to remedy the cause of the suspension as
expeditiously as possible, except that such requirement shall not require the
settlement of strikes, lockouts or other labor difficulties, the incurrence of
capital expenses, or the employment of additional personnel.
 
13.17 Leave.  If approved by the Committee, an Employee’s absence or leave
because of military or governmental service, disability or other reason shall
not be considered an interruption of employment for any purpose under the Plan;
provided, however, that, to the extent that an Award under this Plan is subject
to Section 409A, such absence or leave shall be considered a Separation from
Service to the extent so provided by Section 409A.
 
13.18 Effective Date.  This Plan shall become effective on the date of approval
of this Plan by the Board.
 
13.19 Termination.  The authority to grant new Awards under this Plan shall
terminate on the date immediately preceding the tenth anniversary of the
Effective Date. The Board may, at any earlier date, terminate this Plan. No
termination of this Plan shall materially adversely affect any Award theretofore
granted, without the consent of the applicable Participant (or his estate,
beneficiaries or permitted Transferee, unless such right has been reserved in
this Plan.
 
13.20 Amendment.  The Board may, at any time and from time to time and in any
respect, amend or supplement this Plan. The Board may seek the approval of any
amendment or supplement by the stockholders to the extent that it deems
necessary or advisable, in its sole discretion, for purposes of compliance with
the Code, the listing requirements of any market or exchange or any other
purpose. No amendment or supplement of this Plan shall adversely affect any
Award theretofore granted without the consent of the applicable Participant (or
his permitted successor in interest), unless such right has been reserved in
this Plan or such amendment or supplement is required to comply with applicable
laws, rules or regulations.
 
13.21 Survival.  The authority of the Committee to take any action (other than
grant new Awards) hereunder shall continue after the authority for grant of new
Awards hereunder has been exhausted or terminated (and, for these purposes, new
Awards do not include actions taken under Section 3.3, 3.4 or 3.5 or grants of
Substitute Awards).
 
 
18

--------------------------------------------------------------------------------

 
 
Representations by Participant
 
 
(a) The Participant understands that the acquisition of the Shares has not been
approved or disapproved by the Securities and Exchange Commission or any
administrative agency charged with the administration of the securities laws of
any state and represent that he has had access to all material information and
is knowledgeable about the Company, its business, opportunities, risks and
uncertainties, and the material facts and circumstances relating to any
investment therein and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor.
 
(b) The Participant represents that he (i) is able to bear the economic risks of
this investment, (ii) is able to hold this investment for an indefinite period
of time, (iii) is presently able to afford a complete loss of this investment
and (iv) has no need for liquidity in this investment.
 
(c) The Participant represents that the Shares will be acquired in good faith
solely for his own account for investment purposes only and are not being
acquired with a view to or for the resale, distribution, subdivision or
fractionalization thereof.
 
(d) The Participant represents that he has no contract, undertaking,
understanding, agreement or arrangement, formal or informal, with any Person to
sell, Transfer or pledge to any Person any of the Shares or any part thereof and
has no present plans to enter into any such contract, undertaking,
understanding, agreement or arrangement.
 
(e) The Participant understands that the legal consequences of the
representations set forth herein are that he must bear the economic risks of
this investment for an indefinite period of time because the Shares have not
been registered under the Securities Act, or the securities law of any state
and, therefore, cannot be sold unless they are subsequently so registered or an
exemption from such registration is available.
 
(f) The Participant understands that no federal or state agency has passed on or
made any recommendation or endorsement of the Shares and that the Corporation is
relying on the truth and accuracy of the representations and warranties and
confirmations made by the Participant in offering the Shares to him without
having first registered the Shares under the Securities Act and any applicable
state securities laws.
 
(g) The Participant consents to the placement of a restrictive legend or legends
on any certificate evidencing the Shares.
 
(h) The Participant represents that he (i) is o/ is not o (check one box) an
“accredited investor” as defined in Rule 501(a) under the Securities Act, (ii)
is not, and is not required to be, registered as a broker-dealer under the
Exchange Act and (iii) is not and will not be acquiring the Shares as a result
of any general solicitation or general advertisement.
 
 
19

--------------------------------------------------------------------------------

 
 